Citation Nr: 0109688	
Decision Date: 04/02/01    Archive Date: 04/11/01

DOCKET NO.  91-41 674A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a right shoulder 
disability.

3.  Entitlement to an increased rating for spondylolisthesis 
of the lumbar spine, currently evaluated as 20 percent 
disabling.

4.  Entitlement to a total rating based on individual 
unemployability due to the veteran's service-connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARINGS ON APPEAL

Appellant and L.M.


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


REMAND

The veteran had active service from October 1971 until 
October 1974.  This matter came before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision of the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  This case was remanded in 
September 1994 and August 1998.

The veteran claims that he should be granted a higher 
evaluation for spondylolisthesis of the lumbar spine.  He has 
indicated that he is currently receiving private and VA 
medical care for his lumbar disability. At the January 2001 
personal, the veteran submitted VA clinical records 
reflecting current treatment for his lumbar disability.  The 
veteran underwent VA examination in December 1998.  
Subsequent to this examination, a VA magnetic resonance 
imaging (MRI) study was conducted in September 1999, which 
revealed degenerative changes of the lumbar spine.  The RO 
has evaluated this disability under Diagnostic Code 5295, 
which takes into consideration osteoarthritic changes, as 
well as narrowing or irregularity of joint spaces.  It is not 
clear if the noted degenerative changes are related to the 
veteran's service connected disability.  The Board notes that 
a precedent decision of the United States Court of Appeals 
for Veterans Claims (the Court), Snuffer v. Gober, 10 Vet. 
App. 400 (1997), again reminded VA that well-settled case law 
holds that a new examination may be required to evaluate the 
current degree of impairment, particularly if there is no 
additional medical evidence which addresses the level of 
impairment of the disability since the previous examination.  

Moreover, the veteran has asserted that his service-connected 
lumbar disability has rendered him unable to secure and 
follow any form of substantially gainful employment 
consistent with his education and work experience.  A medical 
opinion has not been obtained which comments on the impact of 
the veteran's service-connected disability upon his 
employability.  A VA examiner should generally address the 
extent of functional and industrial impairment associated 
with a veteran's service-connected disabilities when 
presented with a veteran seeking a total rating for 
compensation purposes based on individual unemployability.  
See, Gary v. Brown, 7 Vet. App. 229, 232 (1994).  An 
examination of the veteran would, therefore, be helpful in 
evaluating his condition.

Moreover, the issues on appeal include service connection for 
PTSD and a right shoulder disability.  On November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
Under the terms of the Act and Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991), the RO should apply the provisions 
of the Act to the current claims.

Accordingly, this case is REMANDED for the following action: 

1.  The veteran should be asked to 
provide the names, addresses, and 
approximate dates of treatment of all VA 
and non-VA health providers who have 
provided treatment for his service 
connected disability.  When the requested 
information and any necessary 
authorizations have been received, the RO 
should request legible copies of all 
pertinent clinical records that have not 
been previously obtained.  All records 
obtained should be associated with the 
claims file.  

2.  The veteran should be afforded an 
orthopedic examination by an appropriate 
physician to ascertain the severity of 
the service-connected disability.  Any 
necessary tests and studies should be 
performed.  The examiner should conduct a 
complete review of the veteran's clinical 
history and express an opinion as to 
whether the degenerative disorders of the 
lumbar spine are related to the 
service-connected disability.  In 
addition, the examiner should provide an 
opinion concerning the impact of the 
service-connected disability on the 
veteran's ability to work.  The 
examination report should contain the 
full rationale for all opinions expressed 
and accurately reflect the veteran's 
medical history.  The veteran's claims 
folder should be made available to the 
examiner for a complete study of the 
case.

3.  In regard to the claims for service 
connection, the RO should take any action 
necessary to comply with Public Law No. 
106-475, the Veterans Claims Assistance 
Act of 2000 (Nov. 9, 2000; 114 Stat. 
2096).  

4.  If either of the RO's decisions 
remain adverse to the veteran, it should 
provide him and his representative with a 
comprehensive supplemental statement of 
the case.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran is notified that it is his 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




